DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because it contradicts the laws of thermodynamics. There are numerous examples in the art of the attempts to produce more output energy than input energy. These attempts receive the name of “perpetual motion machines”. The claimed invention is a similar attempt to claim a device, which can be considered only as a “perpetual motion machine”, because the asserted utility of the claimed invention is an attempt to produce energy more than it uses.
The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims:
The claims are directed to a closed loop system which uses the forces of buoyancy and gravity. The system generates power using these two forces and outputs more power than its input, without an external source, as a continuous system. Such a machine would be in contradiction with the first law of thermodynamics and therefore cannot operate as claimed.
The nature of the invention:
The subject matter of the claims along with the specifications attempts to define what is known as a perpetual motion machine. This assessment is made on account of the following passages of text from the present application: 
• “it can be held stationary and then lowered to accommodate operations of the shuttle 18, with no additional work requirement” (page 23, lines 10-12). 
• “this output kinetic energy KE is a constant energy 86 and it is continuously available during the duty cycle te, for each energy increment 84a-e” (page 23, lines 17-19). 
• the disclosure of step 6 on page 35 wherein output Uo to greater than input Ui to create a positive net output.
In these passages, a net generation of energy is thus implied. The present invention performs continuous work (Uo greater than Ui) (also recited in claim 1) without an additional external supply of energy. After the initial cycle, it is unclear how the continuing process is accomplished. Therefore, the first law of thermodynamics is contradicted.
The level of one of ordinary skill:
The first law of thermodynamics, also known as Law of Conservation of Energy, states that energy can neither be created nor destroyed; energy can only be transferred or changed from one form to another. A way of expressing the first law of thermodynamics is that any change in the internal energy (∆E) of a system is given by the sum of the heat (q) that flows across its boundaries and the work (w) done on the system by the surroundings. This law says that there are two kinds of processes, heat and work, that can lead to a change in the internal energy of a system. Since both heat and work can be measured and quantified, this is the same as saying that any change in the energy of a system must result in a corresponding change in the energy of the surroundings outside the system. In other words, energy cannot be created or destroyed. If heat flows into a system or the surroundings do work on it, the internal energy increases and the sign of (q) and (w) are positive. Conversely, heat flow out of the system or work done by the system (on the surroundings) will be at the expense of the internal energy, and (q) and (w) will therefore be negative.
The level of predictability in the art and the amount of direction provided by the inventor:
From a general point of view, it can be shown that it is not possible for an initial energy to create surplus energy due to the first law of thermodynamics. 
A closed loop is created as shown in Fig. 12. A shuttle is dropped from a height and brought up to the same height using a pneumatic displacement device. Thus, if the shuttle in a gravity field goes down from height h2 to height h1 and then goes back up to position h2, the net amount of work done by the shuttle is zero (the positive work done by the gravity field on the object on the way down equals the work done on the field by the object on the way up). As such, if the shuttle circulates in a closed loop like in the apparatus disclosed in the disclosure, then it can be demonstrated that the amount of energy that can be extracted from the failing shuttle is equal to the energy needed to send the shuttle back up to height h2.
Considering at first that the generator and the pneumatic displacement device have an efficiency of 100%, it can be seen that all of the power extracted by the generator is need by the pneumatic displacement device to send the shuttle back up. But given that the generator and the pneumatic displacement device have efficiency below 100% and the other losses (friction, efficiency of the electric generator) in the system, constantly re-circulating the shuttle in the apparatus described in the claims requires a net input of power. Therefore, the claimed apparatus is not capable of producing net power.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Therefore, the alleged result of the present invention cannot be achieved through experimentation as contradicting the first law of thermodynamics (i.e. perpetual motion machines) is universally recognized by the scientific community, and constitutes a sufficient proof of the unworkability of the apparatus disclosed in the present application.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832